Order denying motion to open defendants’ default and set aside an inquest taken by the plaintiff on September 26, 1939, reversed on the law and the facts and motion granted, on condition, however, that within ten days from the entry of the order hereon the defendants pay to the plaintiff the sum of twenty dollars costs, stipulate that upon the trial, without conceding the truthfulness thereof, the testimony of the repairman, if called at the trial, would be the same as at the inquest, namely, that the sum of $163 was a reasonable charge for the repairs and that the said repairs were reasonably necessary to put plaintiff’s ear in good running condition, and secure the payment of any judgment that the plaintiff may eventually obtain by filing an undertaking in the sum of $350, or in lieu thereof, depositing that amount with the clerk of the court. Otherwise, order affirmed, "with ten dollars costs and disbursements. In our opinion the defendants are entitled, upon appropriate terms, to the relief demanded. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.